Citation Nr: 1206567	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-09 186	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome. 

2.  Entitlement to service connection for degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to July 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Also developed for appellate consideration were the issues of entitlement to service connection for headaches; a disability manifested by numbness of the face; a disability manifested by diarrhea and constipation; small airway disease (originally claimed as shortness of breath); a disability manifested by numbness of the right arm;  liver disorder; congestive heart failure; pulmonary hypertension; and, back disorder.  

By an August 2011 rating action, the RO granted service connection for headaches and a disability manifested by numbness of the face; each disability was assigned an initial 10 percent disability rating, effective June 7, 2006.  The RO also granted service connection for irritable bowel syndrome; an initial 30 percent disability rating was assigned, effective June 7, 2006.  By a November 2011 rating action, the RO granted service connection for the following disabilities:  (i) restrictive airway disease; an initial 60 percent disability was assigned, effective August 8, 2005; (ii) disability manifested by numbness of the right arm; an initial 10 percent disability rating was assigned, effective August 8, 2005; (iii) chronic liver disease; an initial 10 percent disability rating was assigned, effective August 8, 2005; (iv) hypertensive heart disease with acute congestive heart failure, pulmonary hypertension and congestive heart failure; an initial 30 percent disability rating was assigned, effective August 8, 2005; and, (v) undiagnosed migratory muscle pain; an initial 20 percent disability rating was assigned, effective April 20, 2006.  As the Veteran has not disagreed with the initial disability ratings or the effective dates assigned to the above-cited service-connected disabilities, these issues are no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1982 to July 1992.

2.  On February 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


